MEMORANDUM **
Frank Gerald Kruger appeals pro se the district court’s judgment dismissing his action, which challenged the collection of federal taxes. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for lack of subject matter jurisdiction, see Hughes v. United, States, 953 F.2d 531, 535 (9th Cir.1992), and we affirm.
The district court lacked jurisdiction over Kruger’s claim challenging the garnishment of wages because the claim addressed the merits of the underlying tax assessment. See Huff v. United States, 10 F.3d 1440, 1445 (9th Cir.1993).
The district court lacked jurisdiction over Kruger’s claims for injunctive relief because legal actions filed to enjoin the Internal Revenue Service from the collection of taxes are barred by the Anti Injunction Act, 26 U.S.C. § 7421, and no exceptions applied. See Hughes, 953 F.2d at 535.
The district court lacked jurisdiction under 28 U.S.C. § 1346 because Kruger did not fully pay the assessment. See Flora v. United States, 362 U.S. 145, 146, 80 S.Ct. 630, 4 L.Ed.2d 623 (1960).
Kruger’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.